         Case 3:20-cv-01464-YY          Document 95        Filed 09/13/21     Page 1 of 23




                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                     PORTLAND DIVISION



 MARK PETTIBONE, et al.,

                     Plaintiffs,
                                                                 Case No. 3:20-cv-01464-YY
         v.
                                                                 FINDINGS AND
 JOSEPH R. BIDEN, et al.                                         RECOMMENDATIONS

                     Defendants.


YOU, Magistrate Judge.

                                             FINDINGS

       Plaintiffs are eight individuals (“individual plaintiffs”) and two organizations who

bring constitutional and statutory claims (eight total) against federal officials, agents, and

agencies arising out of plaintiffs’ participation in public protests that took place in Portland,

Oregon in July 2020. Am. Compl. 5-8, ECF 18. Defendants are: (1) two federal agencies, the

United States Department of Homeland Security (“DHS”) and the United States Marshals

Service (“USMS”); (2) three federal officials, President R. Joseph Biden, Chad F. Wolf

(“Wolf”) (former Acting Secretary of DHS), and Gabriel Russell (“Russell”) (Region 10

Director of the Federal Protective Service (“FPS”)); and (3) identified and unidentified “John




1 – FINDINGS AND RECOMMENDATIONS
         Case 3:20-cv-01464-YY          Document 95      Filed 09/13/21     Page 2 of 23




Doe” “officers, agents, or contract employees . . . deployed to Portland under color of federal

authority” in July 2020. Id. at 8-11, ECF 18; see also Second Am. Compl., ECF 81. 1

        Individual plaintiffs bring their First, Seventh, and Eighth Claims against defendants

Wolf and Russell in their individual capacities, seeking monetary damages and declaratory

relief based on (1) violations of the Fourth Amendment for the alleged “use of excessive force

and illegal detentions” against individual plaintiffs, Am. Compl. 4, ECF 18, and (2) violations

of 42 U.S.C. § 1985(3) and § 1986 for allegedly conspiring to deprive individual plaintiffs of

their civil rights. Id. at 78-79, ECF 18.

        Defendants Wolf and Russell have filed a motion to dismiss plaintiffs’ First, Seventh,

and Eighth Claims pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure to state a

claim upon which relief may be granted and qualified immunity. Mot., ECF 25.

        For the reasons discussed below, the motion to dismiss should be GRANTED.

I.     Legal Standard for Rule 12(b)(6) Motions

        A Rule 12(b)(6) motion tests whether there is a cognizable legal theory or sufficient facts

to support a cognizable legal theory. Taylor v. Yee, 780 F.3d 928, 935 (9th Cir. 2015). To survive

a Rule 12(b)(6) motion, “the complaint must allege ‘enough facts to state a claim to relief that is

plausible on its face.’” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A

pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause




1
  After the motion to dismiss was filed, plaintiffs filed a Second Amended Complaint in which
they identified some of the previously unidentified “John Doe” defendants. Second Am. Compl.,
ECF 81. The parties have stipulated that “[t]he Second Amended Complaint does not materially
change the allegations relating to the grounds” for the motion to dismiss and that the court “may
deem” the motion to dismiss to have been filed against the Second Amended Complaint.
Stipulation 2-3, ECF 84. Given there is no material difference between the Amended Complaint
and Second Amended Complaint, the court cites to the Amended Complaint to maintain
consistency with the parties’ briefing.


2 – FINDINGS AND RECOMMENDATIONS
          Case 3:20-cv-01464-YY          Document 95         Filed 09/13/21      Page 3 of 23




of action will not do.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S.

at 555). A motion to dismiss for failure to state a claim under Rule 12(b)(6) may be granted only

when there is no cognizable legal theory to support the claim or when the complaint lacks

sufficient factual allegations to state a facially plausible claim for relief. Mollett v. Netflix, Inc.,

795 F.3d 1062, 1065 (9th Cir. 2015); Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d

1035, 1041 (9th Cir. 2010).

         When evaluating the sufficiency of a complaint’s factual allegations, the court must

accept as true all well-pleaded material facts alleged in the complaint and construe them in the

light most favorable to the plaintiff. Davidson v. Kimberly-Clark Corp., 889 F.3d 956, 971 (9th

Cir. 2018) (citing Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010)); Dowers

v. Nationstar Mortg., LLC, 852 F.3d 964, 969 (9th Cir. 2017) (citing Iqbal, 556 U.S. at 678).

II.      Factual Background

         The parties agree that, starting in late May 2020, and for more than 80 consecutive

nights at the time this action was filed in August 2020, protestors gathered and marched in

“large numbers” in the streets of Portland, including the area surrounding the Mark O.

Hatfield United States Courthouse and the Multnomah County Justice Center. Am. Compl.

13, ECF 18.

         The parties also agree on the following: On June 26, 2020, former President Trump

issued Executive Order 13,933 2 on “Protecting American Monuments, Memorials, and

Statutes and Combating Recent Criminal Violence,” id. at 14, that directed cabinet officials

and federal agency administrators, including defendant Wolf as Acting Secretary of DHS, to

provide “personnel to assist with the protection of Federal monuments, memorials, statues, or



2
    85 FR 40081 (June 26, 2020).


3 – FINDINGS AND RECOMMENDATIONS
          Case 3:20-cv-01464-YY         Document 95       Filed 09/13/21      Page 4 of 23




property.” Id. at 16. Pursuant to that executive order, “Defendant Wolf and other DHS

officials created and sent a Rapid Deployment Force [‘RDF’] to Portland in advance of the

July 4, 2020 holiday weekend as part of what they termed ‘Operation Diligent Valor.’” Id.

The RDF was directed by defendant Russell as Regional Director of FPS and was comprised

of approximately 114 agents from Customs and Border Protection (“CBP”) and Immigration

and Customs Enforcement (“ICE”). Id. The federal government’s operations also included

USMS officers who were present in or brought to Portland, and who assisted DHS. Id. at 17.

        The Amended Complaint alleges that the individual plaintiffs participated in protests

outside the Hatfield Courthouse during the month of July 2020, and that none of them were

engaged in violent or unlawful activity. Id. at 39-65. It also alleges that federal agents

subjected the individual plaintiffs to “excessive force and illegal detentions” in violation of

their rights. Id. at 2.

III.    Discussion

        A.       First Claim: Bivens Action

        In their First Claim, individual plaintiffs seek monetary damages and declaratory relief

against defendants Wolf and Russell in their individual capacities under Bivens v. Six Unknown

Fed. Narcotics Agents, 403 U.S. 388 (1971), for alleged violations of their Fourth Amendment

rights. The individual plaintiffs specifically allege that they were: (1) seized without a warrant or

probable cause (plaintiff Mark Pettibone); and (2) injured by federal officers’ use of impact

munitions, tear gas, batons, canisters, rubber bullets, or similar implements (plaintiffs Mac Smiff,

Andre Miller, Nichol Denison, Maureen Healy, James McNulty, Christopher David, and Duston

Obermeyer). Am. Compl. 69, ECF 18.




4 – FINDINGS AND RECOMMENDATIONS
         Case 3:20-cv-01464-YY           Document 95       Filed 09/13/21      Page 5 of 23




        Defendants Wolf and Russell argue that the Bivens claim should be dismissed because it

presents a new context from prior Bivens cases and implicates the kind of separation-of-powers

issues the United States Supreme Court has cautioned courts to avoid. Mot. 5-20, ECF 25.

Defendants Wolf and Russell also argue that they are entitled to qualified immunity because the

individual plaintiffs failed to sufficiently allege their personal participation in the violation of

any constitutional right, and because federal agents “on the ground in Portland could have

thought it reasonable to use significant force to control crowds surrounding federal buildings in

order to further the government’s interest in law enforcement and prevent bad actors from using

the crowd as cover to endanger the officers.” Mot. 29, ECF 25.

                1.      Bivens Overview and Standards

        In Bivens, the Supreme Court “recognized for the first time an implied private action for

damages against federal officers alleged to have violated a citizen’s constitutional rights.” Corr.

Servs. Corp. v. Malesko, 534 U.S. 61, 66 (2001). The Court held that the plaintiff was entitled to

sue Federal Bureau of Narcotics agents for monetary damages arising out of a warrantless entry

into his apartment and subsequent search and arrest. Bivens, 403 U.S. 389-90. Since Bivens, the

Supreme Court has extended a private right of action against federal officials for constitutional

violations only twice. See Davis v. Passman, 442 U.S. 228 (1979) (recognizing a damages

remedy against a United States congressman under the Fifth Amendment due process clause for

gender discrimination); Carlson v. Green, 446 U.S. 14 (1980) (recognizing a damages remedy

against federal prison officials under the Eighth Amendment for failure to treat).

        Since Carlson was decided in 1980, however, the Supreme Court has become

increasingly cautious about finding new implied causes of action stemming from constitutional

violations. See Hernandez v. Mesa, 140 S. Ct. 735, 743 (2020) (“[F]or almost 40 years, we have




5 – FINDINGS AND RECOMMENDATIONS
         Case 3:20-cv-01464-YY         Document 95       Filed 09/13/21     Page 6 of 23




consistently rebuffed requests to add to the claims allowed under Bivens.”); Ziglar v. Abbasi, 137

S. Ct. 1843, 1855 (2017) (“In cases decided after Bivens . . . the Court adopted a far more

cautious course before finding implied causes of action.”); Iqbal, 556 U.S. at 676 (“[T]he Court

has been reluctant to extend Bivens liability to any new context or new category of defendant.”)

(internal quotations marks and citation omitted); see also Quintero Perez v. United States, No.

17-56610, 2021 WL 3612108, at *7 (9th Cir. Aug. 16, 2021) (“the [Supreme] Court has

counseled that the ‘watchword is caution’ in extending a Bivens remedy to ‘new’ contexts”). As

the Court summed up in Abbasi, “[g]iven the notable change in the Court’s approach to

recognizing implied causes of action . . . the Court has made clear that expanding

the Bivens remedy is now a ‘disfavored’ judicial activity.” 137 S. Ct. at 1857 (citing Iqbal, 556

U.S. at 675).

       When a court is “asked to extend Bivens,” it must engage in a “two-step inquiry,” first

asking “whether the request involves a claim that arises in a ‘new context’ or involves a ‘new

category of defendants.’” Hernandez, 140 S. Ct. at 743 (citation omitted). If the claim presents ‘a

new Bivens context,’ the court next considers whether there are “special factors counselling

hesitation about granting the extension.” Id. at 743 (internal quotation marks and citation

omitted). The “most important question” guiding this analysis is, “‘who should decide whether to

provide for a damages remedy, Congress or the courts?’” Id. at 750 (quoting Abbasi, 137 S. Ct.

at 1857) (internal quotation marks omitted).

                2.     Bivens ‘New Context’ Analysis

       Under this two-part framework, defendants Wolf and Russell argue that plaintiffs’ Bivens

claim presents a new context involving a new category of defendants and that special factors

“preclude extending a Bivens remedy into this new context.” Mot. 12, ECF 25.




6 – FINDINGS AND RECOMMENDATIONS
         Case 3:20-cv-01464-YY         Document 95        Filed 09/13/21     Page 7 of 23




       The Supreme Court has noted that “the new-context inquiry is easily satisfied.” Abbasi,

137 S. Ct. at 1865. A case presents a new context “[i]f the case is different in a meaningful way

from previous Bivens cases decided by the [Supreme] Court.” Id. at 1859. Courts approach this

inquiry through a succinct comparison of the specific claims and facts at issue in the asserted

Bivens claim and those involved in the three previous U.S. Supreme Court cases. See id. at 1860

(describing the asserted claims as “challeng[ing] the confinement conditions imposed on illegal

aliens pursuant to a high-level executive policy created in the wake of a major terrorist attack on

American soil[,]” and finding they “bear little resemblance to the three Bivens claims the Court

has approved in the past”); see also Quintero Perez, 2021 WL 3612108 at *7 (describing the

asserted Bivens claim as “involv[ing] a fatal shooting, at the border, by a federal agent, of a

Mexican national who crossed into the United States . . . [that] allegedly occurred pursuant to . . .

an executive policy authorizing deadly force in response to rock throwing[,]” and finding “the

differences [from Bivens] suffice to satisfy the [Supreme] Court’s permissive test for what makes

a context ‘new’”)

       Here, the claims against defendants Wolf and Russell clearly differ in a meaningful way

from prior Bivens cases. The most analogous Supreme Court case—and the only one of the

Bivens trilogy to approve a remedy for a Fourth Amendment claim—is Bivens itself. There, the

plaintiff alleged that federal narcotics agents violated his Fourth Amendment rights by arresting

him and searching his home without probable cause or a search warrant. Bivens, 403 U.S. at

389–90. Plaintiffs in this case, by contrast, allege Fourth Amendment violations based on

“unconstitutional seizures and physical attacks undertaken by federal officers,” Resp. 3, ECF 48,

as part of a “federal mission known as ‘Operation Diligent Valor[.]’” Am. Compl. 2, ECF 48.

Plaintiffs assert that the ‘mission’ was “spurred by President Donald J. Trump,” “directed by”




7 – FINDINGS AND RECOMMENDATIONS
         Case 3:20-cv-01464-YY          Document 95       Filed 09/13/21      Page 8 of 23




Acting DHS Secretary Chad Wolf, and involved “more than a hundred federal law enforcement

officers or agents employed by a variety of federal agencies.” Id. at 2-3. Plaintiffs also state that

defendant Russell “commanded the DHS Rapid Deployment Force” in his capacity as Regional

Director for Region 10 of the FPS. Id. at 9.

        While plaintiffs insist these claims are “conventional Fourth Amendment claims,” Resp.

2, ECF 48, they overlook the stark difference between the discrete law enforcement situation in

Bivens that took place in a private residence versus the large-scale events in this case that took

place in public areas in and around a federal courthouse over multiple days. Plaintiffs also

overlook the clear contrast between the high-level positions and non-direct roles held by

defendants Wolf and Russell in this case and those held by the line-level agents in Bivens—a

contrast plaintiffs incorrectly minimize as “not a material difference in the context of this case.”

Id. 4. They also fail to recognize the line of Supreme Court cases that found a “new Bivens

context” where the defendants were officials or entities with no direct involvement in the

contested actions. See Abbasi, 137 S. Ct. at 1860 (declining to recognize a Bivens action against

three cabinet-level officials, and stating, “Bivens is not designed to hold officers responsible for

the acts of their subordinates”); Malesko, 534 U.S. at 68 (declining to allow a Bivens claim

against “a private corporation operating a halfway house under contract with the Bureau of

Prisons,” as it constituted a “marked extension of Bivens . . . that would not advance Bivens’ core

purpose of deterring individual officers from engaging in unconstitutional wrongdoing”);

F.D.I.C. v. Meyer, 510 U.S. 471, 484 (1994) (declining “to expand the category of defendants

against whom Bivens-type actions may be brought to include not only federal agents, but federal

agencies as well[,]” as it would constitute “a significant extension of Bivens”) (emphasis in

original).




8 – FINDINGS AND RECOMMENDATIONS
         Case 3:20-cv-01464-YY          Document 95       Filed 09/13/21      Page 9 of 23




       Because none of the three Supreme Court Bivens cases involved large-scale law

enforcement operations, or cabinet-level officials like defendant Wolf, or high-level bureau

directors like defendant Russell, plaintiffs’ claims against these defendants present a clear

extension of Bivens. See Clark v. Wolf, No. 3:20-CV-01436-IM, 2021 WL 2386115, at *1

(D. Or. June 10, 2021) (granting defendants’ motion to dismiss Bivens claims against “high-level

Executive Branch officials creating and carrying out Executive Branch policy,” as the claims

“clearly present a new Bivens context”); Loumiet v. United States, 948 F.3d 376, 382 (D.C.

Cir.), cert. denied, 141 S. Ct. 180 (2020) (finding Bivens claims against bureau officials from the

U.S. Department of Treasury constituted a new context because, inter alia, the plaintiff sought

“damages from a new category of defendants”); LKQ Corp. v. United States, No. 18-CV-1562

(DLF), 2019 WL 3304708, at *11 (D.D.C. July 23, 2019) (noting the defendants were “high-

ranking, government officials within the Executive Branch, rather than the line-level FBI agents

sued in Bivens,” and finding a new Bivens context).

               3.      Bivens ‘Special Factors’ Analysis

       Because plaintiffs’ claims present a new Bivens context, the second inquiry is whether

there are “special factors that counsel hesitation about granting the extension.” Hernandez, 140

S. Ct. at 743 (internal quotation marks and citation omitted). If there are “special factors,” the

Supreme Court has made “clear that a Bivens remedy will not be available . . . in the absence of

affirmative action by Congress.” Abbasi, 137 S. Ct. at 1857 (quoting Carlson, 446 U.S. at 18).

The Supreme Court also has made clear that “separation of powers principles” are “central to

[this] analysis,” so courts must “consider the risk of interfering with the authority of the other

branches” and ask “whether ‘there are sound reasons to think Congress might doubt the efficacy

or necessity of a damages remedy.’” Hernandez, 140 S. Ct. at 743 (citation omitted). Further, the




9 – FINDINGS AND RECOMMENDATIONS
           Case 3:20-cv-01464-YY           Document 95       Filed 09/13/21      Page 10 of 23




Supreme Court has explained, “if we have reason to pause before applying Bivens in a new

context or to a new class of defendants—we reject the request.” Id.

           In this case, the special factors that provide ‘reason to pause’ start with the Supreme

Court’s repeated admonition that “a Bivens action is not a proper vehicle for altering an entity’s

policy.” Abbasi, 137 S. Ct. at 1860 (citing Malesko, 534 S. Ct. at 74). While plaintiffs argue that

their Bivens claim “does not ‘seek to attack a federal policy,’” Resp. 9-10, ECF 48 (emphasis in

original), it is difficult to square that claim with the allegations in plaintiffs’ Amended

Complaint, which describe myriad actions taken by defendants Wolf and Russell and others,

“pursuant to” one or more contested executive branch policies. See Am. Compl., ECF 18.

           To start, plaintiffs themselves explain that the federal agents, officials, and entities

involved in the protection of the Hatfield Courthouse during the time period in question,

July 2020, were acting under former President Trump’s Executive Order 13,933, which provided

in part:

           It is the policy of the United States to prosecute to the fullest extent permitted
           under Federal law, and as appropriate, any person or any entity that destroys,
           damages, vandalizes, or desecrates a monument, memorial, or statue within the
           United States or otherwise vandalizes government property. . .

           It is the policy of the United States to prosecute to the fullest extent permitted
           under Federal law, and as appropriate, any person or entity that participates in
           efforts to incite violence or other illegal activity in connection with the riots and
           acts of vandalism described in Section 1 of this order.

85 FR 40081, § 2(a)-(b) (emphasis added). Further, the executive order directed “the Secretary of

Homeland Security,” among other cabinet officials, to “provide . . . personnel to assist with the

protection of Federal monuments, memorials, statutes, or property,” id. at § 5, and then,

according to plaintiffs, defendant Wolf—“acting pursuant to Trump’s Executive Order”—

announced that DHS would form a special task force known as “Operation Diligent Valor.” Am.




10 – FINDINGS AND RECOMMENDATIONS
        Case 3:20-cv-01464-YY          Document 95        Filed 09/13/21      Page 11 of 23




Compl. 15-16, ECF 18 (emphasis added). Plaintiffs also contend that Operation Diligent Valor

was executed by “Defendant Wolf, FPS Director L. Eric Patterson, and other DHS officials

[who] created and sent a Rapid Deployment Force to Portland,” id. at 16, and allege further that

the RDF agents were “deployed to Portland . . . pursuant to an unconstitutional policy.” Id. at 11

(emphasis added). Plaintiffs’ Bivens claim also seeks to hold defendant Russell liable “for the

actions of [RDF agents] who . . . acted pursuant to an unconstitutional policy,” and similarly

seek to hold defendant Wolf liable for “ratifying” the actions of RDF agents in Portland—

undertaken, allegedly, “pursuant to an unconstitutional policy.” Id. at 8-9 (emphasis added). As

these allegations in plaintiffs’ Amended Complaint make clear, the Bivens claim against

defendants Wolf and Russell directly implicate executive-level policy as embodied in the

executive order and in the steps taken to effectuate the executive order.

       Additionally, while plaintiffs insist that defendants “mischaracterize” their Bivens claim

as a “‘direct challenge to high-level policy,’” Resp. 16, ECF 48, they allege, at the same time,

that Wolf deployed RDF officers who used tactics that “reflected a policy”—dubbed by plaintiffs

as “the Policy”—that was “designed to retaliate against and to deter the protestors because of

their views and beliefs.” Am. Compl. 17-18, ECF 18 (emphasis added). Plaintiffs further claim

that both Wolf and Russell “confirm[ed] and ratif[ied] their support for ‘Operation Diligent

Valor’ and the Policy,” while state and local officials “condemned” both. Id. at 20 (emphasis

added). Lastly, plaintiffs’ Prayer for Relief resolves any lingering doubt as to whether they seek

“to alter[] an entity’s policy,” Abbasi, 137 S. Ct. at 1860, given their explicit requests that the

court issue, inter alia, “a declaration that the Policy under which excessive force was

indiscriminately deployed against Plaintiffs was . . . unlawful,” and “a declaration that the Policy

under which Mr. Pettibone was arrested was . . . unlawful.” Am. Compl. 82, ECF 18 (emphasis




11 – FINDINGS AND RECOMMENDATIONS
        Case 3:20-cv-01464-YY          Document 95       Filed 09/13/21     Page 12 of 23




added). Thus, it is completely clear that plaintiffs’ allegations of an unlawful or unconstitutional

policy or policies are integral to their Fourth Amendment Bivens claims against defendants Wolf

and Russell. 3

       It is also completely clear that in Abbasi, the Supreme Court declined to allow a similar

Bivens claim that sought to challenge “a high-level executive policy,” 137 S. Ct. at 1860, and

that in Hernandez, the Supreme Court cautioned courts from recognizing this type of claim

because of the “risk of interfering with the authority of the other branches.” 140 S. Ct. at 743. In

Abbasi, “six men of Arab or South Asian descent” brought Bivens claims against the former

director of the Federal Bureau of Investigation, the former United States Attorney General, and

the former Immigration and Naturalization Service Commissioner, challenging “the conditions

of confinement imposed on [them] pursuant to the formal policy adopted by the Executive

Officials in the wake of the September 11 attacks.” 137 S. Ct. at 1858. The Supreme Court noted

that such claims “call into question the formulation and implementation of a general policy[,]”

and expressed serious concerns about the “burden and demand of litigation” and the potential for

“inquiry and discovery into the whole course of the discussions and deliberations that led to the

policies and governmental acts being challenged.” Id. at 1860. Such consequences, explained the

Court, “counsel against allowing Bivens actions against . . . Executive Officials” who could be




3
  For purposes of this analysis, it makes no difference that plaintiffs in the current action seek to
hold defendants Wolf and Russell liable for their own, personal conduct in allegedly violating
plaintiffs’ Fourth Amendment rights, and that plaintiffs in Abbasi apparently sought to hold high-
level officials liable for a contested policy and not their own actions. As the Supreme Court
stated in Abbasi: “Even if the action is confined to the conduct of a particular Executive Official
in a discrete instance, these claims would [still] call into question the formulation and
implementation of a general policy.” 137 S. Ct. at 1860. In other words, when plaintiffs assert a
Bivens claim alleging that high-level officials personally engaged in unlawful acts pursuant to a
specific, contested policy—as plaintiffs do in this action—executive policy is still implicated.



12 – FINDINGS AND RECOMMENDATIONS
        Case 3:20-cv-01464-YY          Document 95        Filed 09/13/21     Page 13 of 23




prevented “from devoting the time and effort required for the proper discharge of their duties.”

Id. (citing Cheney v. U.S. Dist. Ct. for D.C., 542 U.S. 367, 382 (2004) (noting “the paramount

necessity of protecting the Executive Branch for vexatious litigation that might distract it from . .

. its constitutional duties”)). Ultimately, the Court held that allowing a Bivens action “in this

context, or in a like context in other circumstances, would require courts to interfere in an

intrusive way with the sensitive functions of the Executive Branch.” Id. at 1861.

       Here, in this “like context,” similar concerns about intrusion into executive branch

policies and operations attend recognition of plaintiffs’ Bivens claim. The executive order itself

authorizes no fewer than four executive-level agencies—DHS, the Department of Justice, the

Department of Defense, and the Department of the Interior—to either request or provide

personnel “to assist with the protection of Federal monuments, memorials, statutes, or property.”

85 FR 40081, § 5. In addition, the extensive, real-time coordination necessary to effectuate the

executive order is made evident through the actions, decisions, and statements that plaintiffs

specifically attribute to a number of agency and bureau officials purportedly involved in

Operation Diligent Valor. See, e.g., Am. Compl. 10, 16, 31, 33, 35; ECF 18 (referring to actions

or statements allegedly made by Eric Patterson, FPS Director); see also id. at 10, 28, 45

(referring to actions or statements allegedly made by Mark Morgan, Acting Commissioner of

Customs Border Protection); id. at 45, 57 (referring to actions or statements allegedly made by

Ken Cuccinelli, Acting Deputy DHS Secretary); id. at 30 (referring to alleged “weekly”

conversations between defendant Wolf and the former United States Attorney General). These

references to other executive officials also demonstrate how allowing a Bivens claim against

defendants Wolf and Russell could lead to broad “discovery and litigation” that could “implicate

the discussions and deliberations that led to the formation of the policy” and “‘inhibit the free




13 – FINDINGS AND RECOMMENDATIONS
          Case 3:20-cv-01464-YY         Document 95       Filed 09/13/21     Page 14 of 23




flow of advice . . . and expression of opinion within an agency’”—all of which constitute

“special factors that counsel against” allowing plaintiffs’ Bivens to go forward. Abbasi, 137 S.

Ct. at 1861 (quoting Fed. Open Mkt. Comm. of Fed. Rsrv. Sys. v. Merrill, 443 U.S. 340, 351

(1979)). As the Supreme Court cautioned in Abbasi, if “Bivens liability were to be imposed, high

officers who face personal liability for damages might refrain from taking urgent and lawful

action in time of crisis.” 137 S. Ct. at 1863.

          In Abbasi, the Supreme Court also warned that a Bivens claim against high-level officials

could constitute “congressionally uninvited intrusion” into a policy area that is the “prerogative

of the Congress and President”—like national security. 137 S. Ct. at 1861. Indeed, where

Congress has shown “frequent and intense” interest in a particular area of government action and

policy—like the federal government’s response to the September 11, 2001 attacks—the failure of

Congress to provide a specific right of action for damages that might arise from that policy area

is less likely to be “inadvertent.” Id. at 1862 (citation omitted).

          Here, the extent of congressional prerogative starts with the executive order’s reliance on

congressional authorization under 18 U.S.C. § 1361, regarding the protection of federal property,

and is reinforced by numerous other provisions of the United States Code cited in the executive

order pertaining to law enforcement, public monuments and systems, and conspiratorial acts

against the government. See 85 FR 40081, § 2(a)-(b) (containing citations). 4 In addition, the



4
    The operative sections of the EO provide as follows:
         Sec. 2. Policy. (a) It is the policy of the United States to prosecute to the fullest
         extent permitted under Federal law, and as appropriate, any person or any entity
         that destroys, damages, vandalizes, or desecrates a monument, memorial, or statue
         within the United States or otherwise vandalizes government property. The desire
         of the Congress to protect Federal property is clearly reflected in section 1361 of
         title 18, United States Code, which authorizes a penalty of up to 10 years'
         imprisonment for the willful injury of Federal property. More recently, under the



14 – FINDINGS AND RECOMMENDATIONS
          Case 3:20-cv-01464-YY         Document 95       Filed 09/13/21     Page 15 of 23




authority under 40 U.S.C. § 1315 5, allegedly invoked by defendants Wolf and Russell in

conducting Operation Diligent Valor, is strongly contested by plaintiffs who cite, in support of

their arguments, an August 2020 report from the United States Government Accountability

Office 6 (“GAO”) and a November 2020 report prepared by the Inspector General (“IG”) of



       Veterans’ Memorial Preservation and Recognition Act of 2003, section 1369 of
       title 18, United States Code, the Congress punished with the same penalties the
       destruction of Federal and in some cases State-maintained monuments that honor
       military veterans. Other criminal statutes, such as the Travel Act, section 1952 of
       title 18, United States Code, permit prosecutions of arson damaging monuments,
       memorials, and statues on State grounds in some cases. Civil statutes like the
       Public System Resource Protection Act, section 100722 of title 54, United States
       Code, also hold those who destroy certain Federal property accountable for their
       offenses. The Federal Government will not tolerate violations of these and other
       laws.
       (b) It is the policy of the United States to prosecute to the fullest extent permitted
       under Federal law, and as appropriate, any person or any entity that participates in
       efforts to incite violence or other illegal activity in connection with the riots and
       acts of vandalism described in section 1 of this order. Numerous Federal laws,
       including section 2101 of title 18, United States Code, prohibit the violence that
       has typified the past few weeks in some cities. Other statutes punish those who
       participate in or assist the agitators who have coordinated these lawless acts. Such
       laws include section 371 of title 18, United States Code, which criminalizes
       certain conspiracies to violate Federal law, section 2 of title 18, United States
       Code, which punishes those who aid or abet the commission of Federal crimes,
       and section 2339A of title 18, United States Code, which prohibits as material
       support to terrorism efforts to support a defined set of Federal crimes. Those who
       have joined in recent violent acts around the United States will be held
       accountable.
85 FR 40081.
5
    40 U.S.C. § 1315 provides in part:
         (a) In general. To the extent provided for by transfers made pursuant to the
         Homeland Security Act of 2002, the Secretary of Homeland Security (in this
         section referred to as the “Secretary”) shall protect the buildings, grounds, and
         property that are owned, occupied, or secured by the Federal Government
         (including any agency, instrumentality, or wholly owned or mixed-ownership
         corporation thereof) and the persons on the property.
6
 See Am. Compl. 34-35, ECF 18 (citing GAO, Decision in the Matter of Homeland Security—
Legality of Service of Acting Secretary of Homeland Security and Service of Senior Official



15 – FINDINGS AND RECOMMENDATIONS
        Case 3:20-cv-01464-YY          Document 95        Filed 09/13/21     Page 16 of 23




DHS 7—both of which apparently investigate the very issues presented by plaintiffs in connection

with defendants’ authority under § 1315. Am. Compl. 34-36, ECF 18. Plaintiffs also point to a

Senate hearing on August 6, 2020, “Oversight of DHS Personnel Deployments to Recent

Protests,” during which defendant Wolf was purportedly questioned about Operation Diligent

Valor. See id. at 16.

       Given the level of executive branch scrutiny suggested by the GAO and IG reports and

given “it is likely that high-level policies will attract the attention of Congress,” Abbasi, 137 S.

Ct. at 1862, it is also particularly noteworthy that two United States congressional

representatives recently introduced a bill to amend 40 U.S.C. § 1315 and issued a July 31, 2021

press release entitled, “Chairs DeFazio and Thompson Introduce Legislation to Rein in Federal

Protection Statute that Trump Administration is Using as Cover for Civil Rights Abuses in

Portland, Oregon.” This is exactly the kind of “intense” interest on the part of Congress, Abbasi,

137 S. Ct. at 1862, that provides “sound reasons to think Congress might doubt the efficacy or

necessity of a damages remedy” created by the judiciary, and makes it “less likely that Congress

would want the Judiciary to interfere.” Id. at 1859.

       In short, plaintiffs’ Bivens claim against defendants Wolf and Russell “challenge more

than standard ‘law enforcement operations.’” Abbasi, 137 S. Ct. at 1861 (citation omitted).

Rather, it challenges the actions of high-level officials acting pursuant to a high-level policy and

thereby risks encroachment into executive policy, legislative prerogatives, and oversight from




Performing the Duties of Deputy Secretary of Homeland Security, File No. B-331650 (Aug. 14,
2020).
7
 See Am. Compl. 36, ECF 18 (citing Joseph Cuffari, Inspector General of DHS, Management
Alert – FPS Did Not Properly Designate DHS Employees Deployed to Protect Federal Properties
under 40 U.S.C. sec. 1315(b)(1), OIG 21-05 (Nov. 2, 2020) at 6.

16 – FINDINGS AND RECOMMENDATIONS
        Case 3:20-cv-01464-YY           Document 95          Filed 09/13/21    Page 17 of 23




both branches. Where similar separation-of-powers concerns counseled hesitation in Abbasi and

Hernandez, the same conclusion is warranted here. Therefore, plaintiffs’ Bivens claim against

defendants Wolf and Russell should be dismissed.

        Because plaintiffs’ Bivens claim should be dismissed, there is no reason to address

defendants’ qualified immunity arguments. See Clark, 2021 WL 2386115, at *5 (declining to

reach the issue of qualified immunity after dismissing the plaintiffs’ Bivens claims).

        B.      Seventh and Eighth Claims: Conspiracy

        In the Seventh Claim, plaintiffs allege that defendants Wolf, Russell, and the RDF agents

assigned to Operation Diligent Valor “conspired together with the USMS, USMS officers and

agents, and officers of the City of Portland to deprive plaintiffs of their civil rights in violation of

42 U.S.C. § 1985(3).” Am. Compl. 79, ECF 18. Plaintiffs further allege that the “conspiracy

targeted Black Americans and their supporters, who were protesting on behalf of Black Lives

Matter and in opposition to disproportionate police violence against Black Americans.” Id.

Plaintiffs’ Eighth Claim alleges that the same defendants had knowledge of the conspiracy and

failed to prevent it in violation of 42 U.S.C. § 1986. Id.

        Defendants Wolf and Russell argue that the conspiracy claims should be dismissed

because “plaintiffs do not plausibly allege, let alone allege with any specificity, any agreement

between Wolf and Russell (or other persons) to abridge the constitutional rights of ‘Black

Americans and their supporters.’” Mot. 30, ECF 25.

        Under § 1985(3), an action may be brought by an individual who has been injured by a

conspiracy formed “for the purpose of depriving, either directly or indirectly, any person or class

or persons of the equal protection of the laws, or of equal privileges and immunity under the

laws.” 42 U.S.C. § 1985(3). To state a cause of action under § 1985(3), plaintiffs must “allege




17 – FINDINGS AND RECOMMENDATIONS
        Case 3:20-cv-01464-YY         Document 95        Filed 09/13/21     Page 18 of 23




and prove four elements: (1) a conspiracy; (2) for the purpose of depriving, either directly or

indirectly, any person or class of persons of the equal protection of the laws, or of equal

privileges and immunities under the laws; and (3) an act in furtherance of the conspiracy; (4)

whereby a person is either injured in his person or property or deprived of any right or privilege

of a citizen of the United States.” Fazaga v. Fed. Bureau of Investigation, 965 F.3d 1015, 1059-

60 (9th Cir. 2020), cert. granted sub nom. FBI v. Fazaga, No. 20-828, 2021 WL 2301971 (U.S.

June 7, 2021) (citing United Bhd. of Carpenters & Joiners of Am., Local 610 v. Scott, 463 U.S.

825, 828–29 (1983)).

       The “principal” element in alleging a civil conspiracy is an “agreement between the

parties to inflict a wrong against or injury upon another.” McManus v. District of Columbia, 530

F. Supp. 2d 46, 74 (D.D.C. 2007) (citation omitted) (emphasis in original). Stating a civil

conspiracy claim “requires a complaint with enough factual matter (taken as true) to suggest that

an agreement was made.” Twombly, 550 U.S. at 556. The plaintiff must also show that “the

conspiring parties ‘reached a unity of purpose or a common design and understanding, or a

meeting of the minds in an unlawful arrangement.’” Gilbrook v. City of Westminster, 177 F.3d

839, 856 (9th Cir. 1999) (citation omitted), as amended on denial of reh’g (July 15, 1999). “To

be liable, each participant in the conspiracy need not know the exact details of the plan, but each

participant must at least share the common objective of the conspiracy.” United Steelworkers of

Am. v. Phelps Dodge Corp., 865 F.2d 1539, 1541 (9th Cir. 1989) (en banc). To survive a motion

to dismiss a claim alleging an unlawful conspiracy, a plaintiff must set forth more than just

conclusory allegations of an agreement. See Twombly, 550 U.S. at 556-57 (“a conclusory

allegation of agreement at some unidentified point does not supply facts adequate to show

illegality”); Dixie v. Virga, No. 2:12-CV-2626-MCE-DAD, 2015 WL 412298, at *10 (E.D. Cal.




18 – FINDINGS AND RECOMMENDATIONS
        Case 3:20-cv-01464-YY         Document 95       Filed 09/13/21      Page 19 of 23




Jan. 30, 2015) (“Conclusory statements regarding the existence of a conspiracy are insufficient to

state a claim under § 1985(3).”).

       Here, plaintiffs make numerous assertions regarding “communications and coordination

between Defendant Wolf; federal forces commanded by Defendant Russell; USMS; and PPB

officers.” Resp. 30, ECF 48 (citing Am. Compl. 24-27, ECF 18). The problem, however, is that

none of plaintiffs’ assertions indicate in any way that defendants Wolf and Russell entered into

an unlawful agreement. While plaintiffs contend they have made the requisite allegations under

§ 1985(3), the sum total of plaintiffs’ factual assertions regarding the existence of an unlawful

agreement are as follows:

       [C]ity police cooperated closely with federal forces deployed in Portland through
       at least July 22, 2020. The Portland Police Bureau was ‘coordinat[ing] as needed
       with federal agencies. Portland Police Bureau Deputy Chief Chris Davis
       subsequently admitted that an FPS officer was present in the Portland Police
       Bureau’s command post during demonstrations. He also reported that Portland
       Police Bureau offered suggestions to the federal forces. Portland Police Chief
       Lovell similarly confirmed the ‘line of communication’ with federal agencies.

       On July 16, 2020, when Defendant Wolf visited Portland, he met personally with
       Portland Police Association President Daryl Turner. Office Turner said his main
       objective in the meeting was to have the federal officers “working alongside PPB
       Chief Lovell in conjunction with and communicating with him and his command
       staff.” Officer Turner had already publicly claimed that the demonstrations were
       “no longer about George Floyd, social justice, or police reform” and labeled the
       protestors as “defining the meaning of white privilege.”

       [A]t least federal officials including Defendant Wolf participated in the July 16,
       2020 meeting with Officer Turner. . . . Defendant Wolf also spoke separately to at
       least two other Portland Police Bureau officers at the Hatfield Courthouse that
       day.

       The coordination between the federal and local forces manifested in concrete
       assistance provided by the Portland Police Bureau to the federal agencies and
       officer. For example . . . after federal agent had shot Mr. LaBella in the head with
       impact munitions, the Portland Police Bureau “responded when federal officers
       called for help.” Portland Police Bureau officers were seen talking with USMS
       officers in front of the Hatfield Courthouse, ordered demonstrators to disperse,




19 – FINDINGS AND RECOMMENDATIONS
        Case 3:20-cv-01464-YY         Document 95       Filed 09/13/21      Page 20 of 23




       marched shoulder-to-shoulder with federal officers to clear the street, and
       reportedly arrested an individual at the behest of FPS.

       On multiple occasions, Portland Police Bureau officers worked together with
       federal agencies to remove protestors. Portland Police Bureau officers and federal
       officers jointly advanced on protesters on at least July 4, July 12, and July 17,
       2020.

Am. Compl. 24-26, ECF 18. These allegations, taken as true, do not show sufficient “events,

conversations, or documents indicating an agreement or ‘meeting of the minds’ amongst the

defendants to violate [plaintiffs’] rights.” Black Lives Matter D.C. v. Trump, No. 20-CV-1469

(DLF), 2021 WL 2530722, at *12 (D.D.C. June 21, 2021). There is simply no allegation

regarding, or evidence of, an “agreement between the parties to inflict a wrong against or injury

upon another.” McManus, 530 F. Supp. 2d at 74 (citation omitted) (emphasis in original). In fact,

neither the word “agreement,” nor any derivation thereof, appears in plaintiffs’ 84-page

Amended Complaint. While plaintiffs correctly point out that they are entitled to “all reasonable

inferences” in their favor, they must still “point to at least some facts which would suggest that

[defendants] ‘reached an understanding’ to violate [their] rights.” Nelson v. City of

McGehee, 876 F.2d 56, 59 (8th Cir. 1989) (citation omitted). Without such facts, it is not

possible to infer or extrapolate from plaintiffs’ multiple references to “coordination” between

federal and local law enforcement, that “Defendants Wolf and Russell conspired with other

federal agents and with officers of the City of Portland to forcefully quash the constitutionally

protected speech of Black Americans and their supporters.” Resp. 4, ECF 48.

       Plaintiffs rely, in part, on DeWalt Prods., Inc. v. City of Portland, No. 3:14-CV-1017-AC,

2016 WL 6089718, at *1 (D. Or. Oct. 17, 2016), a case in which the court denied a motion to

dismiss a § 1985(3) claim. In DeWalt, however, the court discussed at great length the plaintiff’s

extensive and detailed allegations and specifically found that they included evidence of




20 – FINDINGS AND RECOMMENDATIONS
        Case 3:20-cv-01464-YY          Document 95        Filed 09/13/21      Page 21 of 23




conversations among the defendants about the plaintiff and evidence of a shared objective to

deprive the plaintiff of his civil rights. Id. at *16-17. The court was therefore able to conclude

that the plaintiff “clearly” alleged the requisite elements of a §1985(3) claim.

       Here, however, plaintiffs’ general descriptions of communication and coordination

between federal and local law enforcement officials does not meet the pleading standard under

§ 1985(3) that requires plaintiffs to “allege with particularity and specifically demonstrate with

material facts that the defendants reached an agreement.” Davis v. Jefferson Hosp. Ass'n, 685

F.3d 675, 685 (8th Cir. 2012). Indeed, plaintiffs cite no verbal or written communications that

might suggest that defendants Wolf and Russell and local officials “‘reached a unity of purpose

or a common design and understanding, or a meeting of the minds in an unlawful

arrangement.’” Gilbrook, 177 F.3d at 856 (citation omitted). Without that kind of specificity, it is

difficult to contest defendants’ assertion that plaintiffs, “[a]t best,” “have simply described lawful

(and anticipated) coordination between federal and local officials for the purposes of formulating

a law-enforcement response” to the events in Portland. Reply 26, ECF 70.

       Plaintiffs have therefore failed to alleged sufficient facts to state a claim for relief under

§ 1985(3). See Seung v. Beardmoro, No. CV1506663JAKDTB, 2017 WL 426871, at *8 (C.D.

Cal. Jan. 9, 2017), report and recommendation adopted, No. CV1506663JAKDTB, 2017 WL

427143 (C.D. Cal. Jan. 31, 2017) (“Plaintiff has alleged no facts in support of his § 1985(3)

claim, but rather, has alleged only conclusions of law. . . . The Court therefore finds that plaintiff

has not alleged facts sufficient to state a claim under § 1985(3)”); Brady v. Livingood, 360 F.

Supp. 2d 94, 104 (D.D.C. 2004) (dismissing § 1985(3) conspiracy claim where the plaintiff

“put[] forth no facts suggesting that the defendants were acting in concert in furtherance of a




21 – FINDINGS AND RECOMMENDATIONS
        Case 3:20-cv-01464-YY         Document 95        Filed 09/13/21      Page 22 of 23




shared goal of discriminating against him”). Accordingly, plaintiffs’ Seventh Claim against

defendants Wolf and Russell must be dismissed.

       Further, “plaintiff’s failure to state a viable claim under § 1985(3) defeats the plaintiff’s

claim under § 1986 as well.” DeWalt, 2016 WL 6089718, at *16 (citing Karim-Panahi v. Los

Angeles Police Dep't, 839 F.2d 621, 626 (9th Cir. 1988) (“A claim can be stated under section

1986 only if the complaint contains a valid claim under section 1985(3).”)). Therefore, plaintiffs’

Eighth Claim against defendants Wolf and Russell also must be dismissed.

                                    RECOMMENDATIONS

       The Motion to Dismiss filed by defendants Wolf and Russell (ECF 25) should be

GRANTED, and the First, Seventh, and Eighth claims asserted against them in their individual

capacities should be dismissed.

                                    SCHEDULING ORDER

       These Findings and Recommendations will be referred to a district judge. Objections, if

any, are due Monday, September 27, 2021. If no objections are filed, then the Findings and

Recommendations will go under advisement on that date.

       If objections are filed, then a response is due within 14 days after being served with a

copy of the objections. When the response is due or filed, whichever date is earlier, the Findings

and Recommendations will go under advisement.

//

//

//

//

//




22 – FINDINGS AND RECOMMENDATIONS
        Case 3:20-cv-01464-YY        Document 95       Filed 09/13/21     Page 23 of 23




                                            NOTICE

       These Findings and Recommendations are not an order that is immediately appealable to

the Ninth Circuit Court of Appeals. Any Notice of Appeal pursuant to Rule 4(a)(1), Federal

Rules of Appellate Procedure, should not be filed until entry of a judgment.

       DATED September 13, 2021.



                                                                   /s/ Youlee Yim You
                                                              Youlee Yim You
                                                              United States Magistrate Judge




23 – FINDINGS AND RECOMMENDATIONS
